DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 depends from claim 14. Examiner is interpreting claims 14 to depend from 13, if that is what is intended please correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Sakama et al. (US 2006/0001138 A1) .
Regarding claim 1, Sakama discloses integrated antenna assembly, comprising: one or more antenna elements (3); one or more electronics components(4 IC Chip); and a static 
Regarding claim 2, Sakama discloses integrated antenna assembly of claim 1, comprising a microstrip feed network electrically connecting the one or more antenna elements to the one or more electronic components (Fig. 1a-b[0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakama as applied to claim 1 above, and further in view of Gao et al. (US2016/0329880 A1).
Regarding claim 8, Sakama discloses the integrated antenna assembly of claim 1, wherein the static discharge element is a shorted stub with wavelength of an operating frequency of the integrated antenna assembly[0027)].
Sakama does not specify the stub is a quarter-wave shorted stub with a length of a quarter wavelength of an operating frequency of the integrated antenna assembly.
Gao discloses the stub is a quarter-wave shorted stub with a length of a quarter wavelength of an operating frequency of the integrated antenna assembly([004]).
Before the effective filing date of the invention, it would have been obvious to set the stub is a quarter-wave shorted stub with a length of a quarter wavelength of an operating frequency of the integrated antenna assembly as disclosed in Gao to provide good protection against ESD.
Claim 1 -7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Avser et al. (US 2020/0106192 A1) in view of Sakama et al. (US 2006/0001138 A1) .
Regarding claim 1, Avser discloses integrated antenna assembly, comprising: one or more antenna elements(40. 104A); one or more electronics components(control circuity 14).
Avser does not disclose static discharge element (7) disposed between the one or more antenna elements and the one or more electronics components.
Sakama discloses integrated antenna assembly, comprising: one or more antenna elements (3); one or more electronics components(4 IC Chip); and a static discharge element (7) disposed between the one or more antenna elements and the one or more electronics components(Fig. 1a-b[0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the static dischange element of Skama to the system of Avser into the circuit of Sakama to prevent electric static breakdown and protect the components (Sakarma [0027])
Regarding claim 2, Avser discloses integrated antenna assembly of claim 1, further
comprising a microstrip feed network (158, Fig. 7) electrically connecting the one or more antenna elements to the one or more electronic components (Fig. 7).
Regarding claim 3, Avser discloses integrated antenna assembly of claim 2, wherein the one or more antenna elements are disposed on a first dielectric (dielectric layer 142 Fig. 7, [0096] 104A and 104B “may each be formed on respect dialectic layer 142 in substrate 140. Zero, one or more than on dielectric layers 142 may be interposed between the dielectric layer 142 supporting path element 104B” ), and wherein the microstrip feed network is disposed on a second dielectric that is separated from the first dielectric(another dielectric layer 142, Fig. 7 [0096]).
Regarding claim 4, Sakama discloses integrated antenna assembly of claim 2, wherein the static discharge element is electrically connected to the microstrip feed network(combination of Avser and Sakama microstip feed would be connected to the electric components and so a static discharge element would be placed anywhere to prevent electric static break done including near the microstrip feed network). 
Regarding claim 5, Avser discloses integrated antenna assembly of claim 1, further comprising a composite substrate common to the one or more antenna elements and the one or more electronics components (substrate 140 Fig. 7).
Regarding claim 6, Avser discloses integrated antenna assembly of claim 5, wherein the composite substrate comprises a ground plane on a backside(Avser:152, Fig. 7).
Regarding claim 7, Avser discloses integrated antenna assembly of claim 6, further comprising a via that electrically connects the static discharge element to the ground plane (Sakama [0027] claim 8).
Claim 9-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Avser et al. (US 2020/0106192 A1) in view of Sakama et al. (US 2006/0001138 A1)  and further in view of Bhardwaj (US2016/0054770 A1).
Regarding claim 9, Avser discloses integrated antenna assembly of claim 1, except further comprising one or more thermal dissipators.
Bhardwaj discloses a thermal dissipator in a portable device (graphene film for heat dissipation [0030] claims 21)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a thermal dissipator as disclosed in Bhardwaj to the system of Sakama to improve the function of the assembly by reducing heat and keeping system compact and maintain optimal thermal conditions.  
Regarding claim 10, Avser discloses integrated antenna assembly of claim 9, wherein the one or more thermal dissipators are disposed within a composite substrate that is common to the one or more antenna elements and the one or more electronics components( substrate 140 [0086], housing composite material[0020] where battery could be (Bhardwaj graphene film for heat dissipation [0030] claims 21 ).
Regarding claim 11, Avser discloses integrated antenna assembly of claim 15, wherein the one or more thermal dissipators are thermally-conductive films (Bhardwaj graphene film for heat dissipation [0030] claims 21).
Regarding claim 12, Avser discloses integrated antenna assembly of claim 15, wherein the one or more thermal dissipators are formed of one or more of graphite, graphene, alumina, silicon carbide, or aluminum nitride(Bhardwaj graphene film for heat dissipation [0030] claims 21).
Regarding claim 13 and 23, Sakama discloses integrated antenna assembly of claim 9, except wherein each of the one or more thermal dissipators is sandwiched between two ground planes. 
Regarding claim 14, Avser discloses integrated antenna assembly of claim 14, wherein one or both of the two ground planes electrically connect to at least one other ground plane through one or more vias([0095]).
Claim(s) 15-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over, Avser et al. (US 2020/0106192 A1) in view of Bhardwaj (US2016/0054770 A1).
Regarding claim 15, Avser discloses integrated antenna assembly, comprising: one or more antenna elements(40. 104A); one or more electronics components(control circuity 14).
Avser does not disclose one or more thermal dissipators.
Bhardwaj discloses a thermal dissipator in a portable device (Bhardwaj graphene film for heat dissipation [0030] claims 21
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a thermal dissipator as disclosed in Bhardwaj to the system of Avser to improve the function of the assembly by reducing heat and keeping system compact. 
Regarding claim 16, Avser discloses integrated antenna assembly of claim 15, further comprising a microstrip feed network (conductive traces158, vias 154, Fig. 7[0052]) electrically connecting the one or more antenna elements to the one or more electronic components (Fig. 4 and 7,[0052]).
Regarding claim 17, Avser discloses integrated antenna assembly of claim 16, wherein the one or more antenna elements are disposed on a first dielectric (dielectric layer 142 Fig. 7, [0096] 104A and 104B “may each be formed on respect dialectic layer 142 in substrate 140. Zero, one or more than on dielectric layers 142 may be interposed between the dielectric layer 142 supporting path element 104B” ), and wherein the microstrip feed network is disposed on a 
Regarding claim 18, Avser discloses integrated antenna assembly of claim 15, wherein the one or more thermal dissipators are disposed within a composite substrate that is common to the one or more antenna elements and the one or more electronics components( substrate 140 [0086], housing composite material[0020] where battery could be (Bhardwaj graphene film for heat dissipation [0030] claim 21).
Regarding claim 19, Avser discloses integrated antenna assembly of claim 18, wherein the composite substrate comprises a ground plane on a backside(152 on composite substrate 140, Fig. 7).
Regarding claim 20, Avser discloses integrated antenna assembly of claim 15, wherein the one or more thermal dissipators are thermally-conductive films (Bhardwaj graphene film for heat dissipation [0030] claims 21).
Regarding claim 21, Avser discloses integrated antenna assembly of claim 15, wherein the one or more thermal dissipators are formed of one or more of graphite, graphene, alumina, silicon carbide, or aluminum nitride(Bhardwaj graphene film for heat dissipation [0030] claims 21).
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/                  Examiner, Art Unit 2844                                                                                                                                                                                      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844